Citation Nr: 1410682	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  06-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability, to include emphysema.

2.  Entitlement to service connection for a respiratory disability, to include emphysema.

3.  Entitlement to service connection for a disability manifested by radiculopathy of the cervical spine.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The appellant had active service from June 1969 to August 1992.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

These matters were previously before the Board in February 2008 when the Board denied the appellant's claims.  The appellant appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2009, the Court vacated the Board's February 2008 decision and remanded the case to the Board for development consistent with a September 2009 Joint Motion for Remand (JMR).  In March 2010, the Board remanded the case for additional development.  

In March 2012, the Board reopened a claim for entitlement to service connection for a skin disability, denied reopening of claims for entitlement to service connection for a left shoulder disability and a respiratory disability, to include emphysema, and denied service connection for GERD and for right ear hearing loss disability.  The appellant appealed the failure to reopen claims for entitlement to service connection for a left shoulder disability and for a respiratory disability, to include emphysema, and the denial of entitlement to service connection for GERD to the Court.  In an Order dated in August 2013, the Court vacated the Board's March 2012 decision with respect to these issues and remanded the case to the Board for development consistent with an August 2013 JMR.  

The reopened claim for entitlement to service connection for a respiratory disability, to include emphysema, as well as the claims for service connection for a disability manifested by radiculopathy of the cervical spine and for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a respiratory disability, to include emphysema, was denied by an unappealed rating decision in March 1993.  

2.  Evidence received since the March 1993 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disability, to include emphysema.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied entitlement to service connection for a respiratory disability, to include emphysema, has become final.  38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the March 1993 rating decision that denied entitlement to service connection for a respiratory disability, to include emphysema, is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the issue of new and material evidence to reopen the claim for service connection for a respiratory disability, to include emphysema, is granted in the decision below, further discussion as to VA's duties to notify and assist with regard to such issue is rendered moot.


Analysis of the Claim

New and Material Evidence Claim

The Veteran seeks to establish service connection for a respiratory disability, to include emphysema.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a March 1993 rating decision, the RO denied entitlement to service connection for a respiratory disability, to include emphysema, because a chronic respiratory disorder was not shown in service or at present.  Notice of the determination was issued later that same month.  The Veteran filed a claim to reopen the claim for service connection for a respiratory disability, to include emphysema, in March 2004; and this appeal ensues from a December 2004 rating decision, which declined to reopen the claim for service connection for a respiratory disability, to include emphysema.  
The evidence on file at the time of the March 1993 rating decision consisted of the Veteran's service treatment records and a December 1992 VA evaluation.

The Veteran's service treatment records reveal that pulmonary function studies (PFS) were obtained in April 1981 and May 1985, with no respiratory disability diagnosed.  Upper respiratory infections were noted in May 1982 and January 1991.  The Veteran underwent a VA general evaluation in December 1992, which included PFS.  PFS were within normal limits.  The diagnosis was mild chronic bronchitis, probably secondary to cigarette smoking.

The evidence received by VA since the March 1993 rating decision consists of VA and private treatment records and examination reports dated from February 1994 to August 2011, the Veteran's November 2007 hearing testimony, and written statements by and on behalf of the Veteran.  

This evidence includes private treatment records, including in April 2008 and August 2009, with the notation of emphysema and a history of chronic obstructive pulmonary disease.  

The Board has reviewed the evidence received into the record since the March 1993 RO denial and finds that new and material evidence has been received sufficient to reopen the claim for service connection for a respiratory disability, to include emphysema.  

Evidence received since the March 1993 RO denial is new because it had not previously been received by VA, and it is material because it relates to an element of service connection that was missing at the time of the prior final denial, specifically, that there is subsequent clinical evidence indicative of chronic respiratory disability.  This evidence raises a reasonable possibility of substantiating the claim for service connection for a respiratory disability, to include emphysema, as it bears upon one element of a claim for service connection.

Therefore, new and material evidence has been received and the claim for service connection for a respiratory disability, to include emphysema, is reopened.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a respiratory disability, to include emphysema, is reopened; and, to that extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability, to include emphysema.  As such, the Board must consider whether the Veteran will be prejudiced if the Board proceeds to consider his reopened claim for service connection for a respiratory disability, to include emphysema, on the merits de novo prior to RO consideration of the reopened claim on the merits de novo.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Although there are recent findings of respiratory disability, there is no post-service VA examination with a nexus opinion on whether the Veteran has a respiratory disability, to include emphysema, due to service.  Consequently, a nexus opinion is needed prior to final Board adjudication.

With respect to the claim for service connection for GERD, the August 2013 JMR found that the Board's March 2012 denial failed to provide an adequate statement of reasons or bases addressing the Veteran's lay evidence regarding his symptoms and treatment in service, as the August 2011 VA opinion relied on by the Board did not discuss the Veteran's post-service lay statements of chronic GERD symptoms since service.  Consequently, another nexus opinion is needed prior to final Board adjudication of this issue.


With respect to the claim for service connection for a disability manifested by radiculopathy of the cervical spine, the JMR noted that the Board's March 2012 denial of service connection for a left shoulder disability failed to adequately discuss whether the June 2004 private report and the October 2004 VA examination report that attributed the Veteran's post-service shoulder symptoms to a cervical spine disability rather than arthritis constituted a different factual basis than the prior claim for service connection for a shoulder condition, meaning that the claim would not be a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (holding that "claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.").  

Because the service connection claim denied in March 1993 was for the specific condition of left shoulder arthritis, and because the Veteran noted in his December 2005 substantive appeal that he was injured in service when kicked in the base of the neck, with subsequent pain in the neck and left upper extremity, the Board finds that the issue of entitlement to service connection for a disability manifested by radiculopathy of the cervical spine is the disability that the Veteran is currently claiming, rather than the previously denied left shoulder arthritis.  However, as there is no nexus opinion on file on whether the Veteran's disability manifested by radiculopathy of the cervical spine is causally related to service, this issue must also be remanded for a VA evaluation and nexus opinion.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2013), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for all health care providers, including VA, who have treated the Veteran for the disabilities remanded herein since August 2011, which is the date of the most recent medical evidence of record.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO will obtain and associate with the file all identified records, VA and private, that are not currently on file.  

All attempts to secure the above evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  

2.  The RO will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current respiratory disability, to include emphysema.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that any respiratory disability found, to include emphysema, is etiologically related to service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO will also schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of the Veteran's GERD.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that GERD is etiologically related to service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record, to include a discussion of the Veteran's post-service lay statements of chronic GERD symptoms since service.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The RO will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of the disability manifested by radiculopathy of the cervical spine.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that any disability manifested by radiculopathy of the cervical is etiologically related to service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record, to include a discussion of the June 2004 private treatment report and the October 2004 VA evaluation report which attributed post-service shoulder symptoms to a cervical spine disability.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

6.  The RO should then re-adjudicate the Veteran's claims for service connection for a respiratory disability, to include emphysema, for GERD, and for a disability manifested by radiculopathy of the cervical spine.  If one or more of the benefits sought on appeal remain denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


